United States Court of Federal Claims
                                No. 14-548 L
                           Filed: January 11, 2018
________________________________
MARY A. BAKER, et al.,

              Plaintiffs,

v.

UNITED STATES OF AMERICA,

              Defendant.
________________________________

                   ORDER DIRECTING ENTRY OF JUDGMENT

       The parties report that they have reached a settlement of plaintiffs’ claims against
the United States. We have reviewed the Settlement Agreement, which was attached to
their Joint Motion for Entry of Judgment. Determination of attorney fees and costs
pursuant to the controlling statute is before the court separately in accordance with RCFC
54(d).

        By terms of the Joint Agreement and the parties’ Joint Motion, the parties have
asked this court to enter final judgment for plaintiffs in the amount of $169,328.40.
Having considered the parties’ Settlement Agreement, their Joint Motion for Entry of
Judgment is GRANTED. Therefore, the Clerk of Court will enter judgment for plaintiffs
in the amount of $169,328.40, plus interest, to be calculated as set forth in the agreements
described above.


       IT IS SO ORDERED.


                                          s/Robert H. Hodges, Jr.
                                          Robert H. Hodges, Jr.
                                          Senior Judge